Citation Nr: 1003583	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  02-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama, 
and the RO in Winston-Salem, North Carolina.  The RO in 
Winston-Salem, North Carolina has jurisdiction of the claims 
file.  

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The Veteran requested and was afforded a hearing before the 
undersigned Acting Veterans Law Judge at the Board's central 
office in Washington, DC.  This hearing took place in July 
2007.  A written transcript of this hearing has been prepared 
and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





	(CONTINUED ON NEXT PAGE)
REMAND

Posttraumatic Stress Disorder

The Veteran contends that he is entitled to service 
connection for PTSD, to include as secondary to an in-service 
personal assault.  However, as previously noted, the 
Veteran's claim is more properly construed as one of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  Specifically, the Veteran has reported 
being sexually assaulted while at Quonset Point, Rhode 
Island, while waiting to board the USS Intrepid.  The Veteran 
also reported riots in July 1973 and October 1972 and seeing 
a fellow service member killed.  There has been insufficient 
evidentiary development to permit appellate review to proceed 
at this time.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that even if a Veteran's claim is limited to 
PTSD without more, VA must interpret the Veteran's claim to 
be a claim for any mental disability that may reasonably be 
encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (holding that when a claimant makes a claim, he 
is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  The record 
reflects that in addition to PTSD, the Veteran has been 
diagnosed with depression on a number of occasions.  
Therefore, the Veteran should be afforded a VA psychiatric 
examination to determine whether he suffers from any other 
psychiatric disorder(s) that may be related to military 
service.  

Furthermore, the mandates of the prior Board remand of 
October 2007 have not been satisfied.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board confers on the Veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure 
compliance with remand directives constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  

The remand instructed the RO to obtain copies of VA clinical 
records from August 2006 to the present.  This action was not 
performed.  The April 2009 supplemental statement of the case 
indicates that VA treatment records from the "Stedman" VA 
Medical Center (VAMC) spanning from November 2005 to June 
2008 were part of the evidence of record.  However, this 
appears to be referring to copies of VA treatment records 
submitted by the Veteran from the VAMC in Fayetteville, North 
Carolina and the VAMC in Salisbury, North Carolina.  The RO 
must independently request copies of the Veteran's VA 
treatment records to ensure that VA has obtained all relevant 
evidence regarding the Veteran's claim.  

The Veteran's claim was also remanded by the Board in October 
2007 so that the RO could contact the Naval Historic Center 
to find whether the USS Intrepid kept a Chaplin's log or any 
other report which would show whether a crew member sought 
chaplaincy services, or whether the radio log, deck log, ship 
history, or other daily, monthly or yearly records would 
reflect such information.  The RO was also to contact the 
Naval Historical Center and ask them to provide casualty 
information for the USS Intrepid from October 1972 to July 
1973.  

In October 2007, the RO contacted the National Archives of 
the Modern Military Branch seeking copies of any documents 
which would reflect use of chaplaincy service, such as radio 
logs, deck logs, ship history, or other daily, monthly or 
yearly records of the USS Intrepid from October 1972 through 
July 1973.  The RO also requested copies of casualty records 
from October 1972 through July 1973.  In November 2007, VA 
received a reply indicating that radio logs are not permanent 
records and they are destroyed after a limited date period.  
VA was also informed that ship histories, command histories, 
and operational reports, such as action reports and war 
diaries, would be in the custody of the Naval Historical 
Center located at 805 Kiddler Breeze SE, Washington Navy 
Yard, Washington, DC 20374-5060.  The archives did note that 
deck logs were in their custody, but additional information 
would be needed regarding the nature of the information being 
sought.  

The RO provided additional information to the National 
Archives in a June 2008 letter, and VA was notified in July 
2008 that there was nothing in the deck log that provided 
information placing individuals aboard the ship or providing 
other personnel related information.  However, the record 
does not demonstrate that an attempt has been made to obtain 
records such as the ship history or operational reports from 
the Naval Historical Center.  The Board notes that the record 
already contains copies of the command history of the USS 
Intrepid that were obtained from the Naval Historical Center 
in June 2003.  

The October 2007 Board remand specifically instructed the RO 
to contact the Naval Historical Center.  In addition, the 
National Archives informed the RO that additional historical 
records would be in the custody of the Naval Historical 
Center, suggesting that additional evidence may be available.  
Therefore, the Naval Historical Center should be asked to 
identify whether the USS Intrepid kept a Chaplain's log or 
any other report which would show whether a crew member 
sought chaplaincy services, or whether the ship history or 
other daily, monthly or yearly records would reflect such 
information, and the appropriate ship record for the period 
of the Veteran's assignment.  

The Naval Historical Center should also be asked to provide 
casualty information for the USS Intrepid for the period 
during which the Veteran was assigned to that ship, from 
October 1972 to July 1973.  If casualty information is not 
available from the Naval Historical Center, then the 
information should be requested from the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly, the U.S. 
Armed Services Center for Unit Records Research (CURR)).  If 
no records of casualty information are obtained from the 
JSRRC, then the service department should be asked to provide 
such records.  While records related to other stressors that 
the Veteran described may not be available, the Board finds 
it implausible that there are no records available which show 
whether any individuals who served about the USS INTREPID 
were injured or died in the period relevant to this claim.  
The agency of original jurisdiction should continue to seek 
records of casualties.  

Finally, VA received a letter from the Veteran in November 
2007, in which he indicated that he was currently receiving 
Social Security Administration (SSA) benefits.  Upon review 
of the evidence of record, it appears that VA has not 
requested a copy of these records.  Therefore, VA must 
contact the SSA, and if any records are obtained, they should 
be incorporated with the record before appellate review may 
proceed.  

Hepatitis C

The Veteran contends that he is entitled to service 
connection for hepatitis C.  It appears from the record that 
the Veteran's claim has been adjudicated as one solely of 
entitlement to service connection for hepatitis C as due to a 
physical assault.  However, throughout the course of this 
appeal, the Veteran has asserted that his hepatitis C is a 
result of a number of different risk factors.  

VA received photocopies of the Veteran's service medical 
records in March 2001 in which the Veteran indicated that he 
believed his hepatitis C was due to the removal of a tattoo 
during his military service.  The Veteran's June 1974 
separation examination does indicate that the Veteran had a 
scar removed from his forearm.  In a letter received by VA in 
December 2004, the Veteran alleged that his hepatitis C was 
due to sexual trauma, using another person's razor while in 
the brig, or due to having unprotected sex while serving in 
the military.  Finally, in a statement received by VA in 
March 2009, the Veteran reported that he received 
vaccinations with an air gun and that the needles were not 
changed while used on more than one service member.  

Based on the above evidence, the Board concludes that the 
Veteran should be afforded a VA examination for his hepatitis 
C.  In determining whether the duty to assist requires that a 
VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Furthermore, as noted in the previous section, the RO did not 
obtain copies of the Veteran's VA treatment records from 
August 2006 to the present, as requested in the October 2007 
Board remand.  A remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall, 11 Vet. App. at 271.  The RO should also 
request copies of the Veteran's Social Security records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's current VA clinical 
records, from August 2006 to the present, 
should be obtained, and the Veteran should 
be afforded the opportunity to identify 
any non-VA records pertinent to his claim.  

2.  VA should contact the Social Security 
Administration (SSA) and request copies of 
any disability records pertaining to the 
Veteran.  These records should be 
incorporated into the claims file.  

3.  The RO should contact the Naval 
Historical Center in Washington, DC and 
request copies of any documents which 
would reflect use of chaplaincy service, 
such as, but not limited to, the deck log, 
ship history, or other daily, monthly or 
yearly record of the USS Intrepid for the 
period the Veteran was aboard, from 
October 1972 to July 1973.  If there are 
records which can be obtained only in 60 
day periods, records for the 60 days 
beginning in October 1972 should be 
requested, unless the Veteran identifies a 
different 60 day period as most relevant 
to his claim.  

The Naval Historical Center should also be 
asked to provide casualty records for the 
USS Intrepid from October 1972 to July 
1973, or to indicate where such records 
may be obtained.  

If the Naval Historical Center indicates 
that records may be obtained somewhere 
else, then an attempt to obtain records 
from this location should be made as well 
(unless the RO has attempted to obtain 
records from this location in the past).  

If no records are obtained which disclose 
a summary of injuries or death about the 
USS INTREPID during the relevant period 
from the sources directed above, then the 
information should be sought from JSRRC.  
If JSRRC does not locate this information, 
JSRRC should indicate the resource from 
which the information may be obtained.  

4.  Once the above steps have been 
completed, the Veteran should be afforded 
a VA psychiatric examination.  The claims 
file must be made available to the 
physician designated to examine the 
Veteran, and the examiner must note having 
reviewed the claims file.  All indicated 
tests and studies, including psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of any psychiatric 
disorder, to include PTSD or depression, 
appropriate?

(b) If PTSD is diagnosed, can the 
Veteran's PTSD be related to a verified 
in-service stressor or sexual assault, 
assuming any is verified through 
additional development?  

(c) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD, 
is it at least as likely as not that this 
disorder(s) is a result of the Veteran's 
military service?  

A complete rationale for any opinion 
expressed must be provided.  

5.  The Veteran should be afforded VA 
examination for his hepatitis C to assess 
his risk factors.  The claims file must be 
made available to the examiner, and the 
report of examination should reflect 
review of pertinent documents.  After 
obtaining a thorough history as to the 
Veteran's risk factors for hepatitis C, 
the examiner should provide the following 
opinion:

(i) Is it at least as likely as not that 
the Veteran currently has hepatitis C that 
was incurred in or manifested during his 
military service?  

(ii) If the Veteran's hepatitis C is found 
to be less likely than not related to his 
military service, please provide an 
opinion as to the likely etiological onset 
of the Veteran's hepatitis C.  The 
examiner should consider the fact that the 
Veteran's claim of personal assault during 
service has not been confirmed by the 
evidence of record.  If an opinion cannot 
be provided without resort to speculation, 
the examiner should indicate this in the 
examination report.  

5.  After completion of the above, the 
claims should be reviewed in light of any 
new evidence and readjudicated.  The 
Veteran's psychiatric claim should be 
readjudicated as one of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD as due to a 
personal assault.  If the claims are not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


